Exhibit 10.21(j)

 

AMENDMENT NO. 9 TO
RECEIVABLES SALE AGREEMENT

This Amendment No. 9 to Receivables Sale Agreement (this "Amendment") is dated
as of May 22, 2015, between Avnet, Inc., a New York corporation ("Originator"),
and Avnet Receivables Corporation, a Delaware corporation ("Buyer").

RECITALS

Originator and Buyer entered into that certain Receivables Sale Agreement, dated
as of June 28, 2001, and amended such Receivables Sale Agreement pursuant to
Amendment No. 1 thereto, dated as of February 6, 2002, and further amended such
Receivables Sale Agreement pursuant to Amendment No. 2 thereto, dated as of June
26, 2002, and further amended such Receivables Sale Agreement pursuant to
Amendment No. 3 thereto, dated as of November 25, 2002, and further amended such
Receivables Sale Agreement pursuant to Amendment No. 4 thereto, dated as of
December 12, 2002, and further amended such Receivables Sale Agreement pursuant
to Amendment No. 5 thereto, dated as of August 15, 2003, and further amended
such Receivables Sale Agreement pursuant to Amendment No. 6 thereto, dated as of
August 3, 2005,  and further amended such Receivables Sale Agreement pursuant to
Amendment No. 7 thereto, dated as of August 29, 2007 and further amended such
Receivables Sale Agreement pursuant to Amendment No. 8 thereto, dated as of
August 26, 2010 (such agreement, as so amended, the "Sale Agreement").

Each of the parties hereto now desires to amend the Sale Agreement, subject to
the terms and conditions hereof, as more particularly described herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Definitions Used Herein.   Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Sale Agreement.

Section 2. Amendment.  Subject to the terms and conditions set forth herein, the
Sale Agreement is hereby amended as follows:

(a) The definition of "Receivable" appearing in Exhibit I of the Sale Agreement
is hereby amended and restated, in its entirety, to read as follows:





--------------------------------------------------------------------------------

 

Amendment No.9 to

Receivables Sale Agreement

""Receivable" means all indebtedness and other obligations owed to Originator
(at the time it arises, and before giving effect to any transfer or conveyance
under the Agreement) or Buyer (after giving effect to the transfers under the
Agreement) or in which Originator or Buyer has a security interest or other
interest (including,  without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible), arising in connection with the sale of merchandise or the rendering
of services by Originator, and further includes,  without limitation, the
obligation to pay any Finance Charges with respect thereto; provided, that
'Receivable' shall not include any Excluded Receivable.  Indebtedness and other
rights and obligations arising from any one transaction, including,
 without limitation, indebtedness and other rights and obligations represented
by an individual invoice, shall constitute a Receivable separate from a
Receivable consisting of the indebtedness and other rights and obligations
arising from any other transaction; provided, that any indebtedness, rights or
obligations referred to in the immediately preceding sentence shall be a
Receivable regardless of whether the account debtor or Originator treats such
indebtedness, rights or obligations as a separate payment obligation."

(b) The definition of "Related Security" appearing in Exhibit I of the Sale
Agreement is hereby amended by deleting clause (i) thereof and replacing it with
the following:

"(i)  all of Originator's interest in the inventory and goods (including
returned or repossessed inventory or goods), if any, the sale of which by
Originator gave rise to such Receivable (including as a result of related
financing arrangements), and all insurance contracts with respect thereto,"

Section 3. Limited Waiver.  With respect to Other Servicer Collected Funds owed
by Sirius Computer Solutions, Inc. (“Sirius Other Collections”), the covenant in
Section 4.1(m) of the Sale Agreement is hereby waived until the date that is 90
days following the date hereof; provided, that Originator shall cause such
Sirius Other Collections to be eliminated from, and prevent such Sirius Other
Collections from being deposited, credited or otherwise funded to, any and all
Collection Accounts by the end of such 90-day period.

Section 4. Conditions to Effectiveness of Amendment.    This Amendment shall
become effective as of the date hereof, upon the satisfaction of the conditions
precedent that:

(a) Amendment.  The Buyer and the Agent shall have received, on or before the
date hereof, executed counterparts of this Amendment, duly executed by each of
the parties hereto.



2

 

--------------------------------------------------------------------------------

 

Amendment No.9 to

Receivables Sale Agreement

(b) Representations and Warranties.  As of the date hereof, both before and
after giving effect to this Amendment, all of the representations and warranties
contained in the Sale Agreement and in each other Transaction Document shall be
true and correct in all material respects as though made on the date hereof (and
by its execution hereof, each of Buyer and Originator shall be deemed to have
represented and warranted such).

(c) No Termination Event or Potential Termination Event.  As of the date hereof,
both before and after giving effect to this Amendment, no Termination Event or
Potential Termination Event shall have occurred and be continuing (and by its
execution hereof, each of Buyer and Originator shall be deemed to have
represented and warranted such).

Section 5. Miscellaneous.

(a) Effect; Ratification.  The amendment set forth herein is effective solely
for the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed (i) to be a consent to, or an acknowledgment of, any
amendment, waiver or modification of any other term or condition of the Sale
Agreement or of any other instrument or agreement referred to therein or (ii) to
prejudice any right or remedy which Buyer (or any of its assigns) may now have
or may have in the future under or in connection with the Sale Agreement, as
amended hereby, or any other instrument or agreement referred to therein.  Each
reference in the Sale Agreement to "this Agreement," "herein," "hereof" and
words of like import and each reference in the other Transaction Documents to
the Sale Agreement, to the "Receivables Sale Agreement" or to the "Sale
Agreement" shall mean the Sale Agreement as amended hereby.  This Amendment
shall be construed in connection with and as part of the Sale Agreement and all
terms, conditions, representations, warranties, covenants and agreements set
forth in the Sale Agreement and each other instrument or agreement referred to
therein, except as herein amended, are hereby ratified and confirmed and shall
remain in full force and effect.

(b) Transaction Documents.  This Amendment is a Transaction Document executed
pursuant to the Sale Agreement and shall be construed, administered and applied
in accordance with the terms and provisions thereof.

(c) Costs, Fees and Expenses.  Without limiting Section 6.2 of the Sale
Agreement, Originator agrees to reimburse Buyer and its assigns upon demand for
all reasonable and documented out-of-pocket costs, fees and expenses in
connection with the preparation, execution and delivery of this Amendment
(including the reasonable fees and expenses of counsels to Buyer and its
assigns).

(d) Counterparts.  This Amendment may be executed in any number of counterparts,
each such counterpart constituting an original and all of which when taken
together shall constitute one and the same instrument.

(e) Severability.  Any provision contained in this Amendment which is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that



3

 

--------------------------------------------------------------------------------

 

Amendment No.9 to

Receivables Sale Agreement

jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f) GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE
LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

(g) WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT
TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

(Signature Page Follows)

 

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

 

 

AVNET RECEIVABLES CORPORATION,

as Buyer

 

 

 

By:

 

/s/ Kevin Moriarty

Name:

 

Kevin Moriarty

Title:

 

President

 

AVNET, INC.,

as Originator

 

 

 

By:

 

/s/ Erin Lewin

Name: 

 

Erin Lewin

Title:

 

Senior Vice President and General Counsel

 



S-1

 

--------------------------------------------------------------------------------